Citation Nr: 0321598	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-22 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for arthritis of the 
right knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain medical records of examination 
and treatment for bilateral hearing loss 
and arthritis of the right knee from 1980 
to the present from Robert L. 
Hershberger, M.D., 7707 Fannin St., Suite 
250, Houston, TX 77054.  Also obtain the 
veteran's medical records related to his 
October 1968 disability retirement due to 
degenerative arthritis from Shell Oil 
Company, Pensioner Services Department, 
AMF Box 60565, Houston, Texas 77205.  
Failures to respond or negative replies 
should be noted in writing and associated 
with the claims folder.  If these records 
cannot be obtained and we do not have 
affirmative evidence that they do not 
exist, inform the veteran of the records 
that we were unable to obtain, including 
the efforts that were made to obtain 
them.  Also inform the veteran that we 
will proceed to decide his appeal without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond to such 
notice.  

2.  After completion of Step #1, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded VA audiological and knee 
examinations to determine whether the 
veteran has current bilateral hearing 
loss and arthritis of the right knee 
resulting from service.  The claims file 
should be made available to and reviewed 
by the examiner(s) prior to the 
examination(s).  

a.  The VA audiological examiner 
should conduct an audiological 
examination and all other indicated 
studies, note whether the claims 
file was reviewed prior to the 
examination, and provide a medical 
opinion as to: (i) the medical 
classification of the veteran's 
current bilateral hearing loss 
disability, if any, and the data 
required for the medical 
classification; (ii) whether it is 
as likely as not that current 
bilateral hearing loss resulted from 
flight training, work as a radio 
operator and mechanic who operated 
and maintained airborne equipment, 
exposure to noise during carbine 
training, or any other event in 
service from April 1942 to November 
1945.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale. 

b.  The VA knee examiner should 
conduct all indicated studies, note 
whether the claims file was reviewed 
prior to the examination, and 
provide a medical opinion as to: (i) 
the medical classification of the 
veteran's current right knee 
disability, if any, and the data 
required for the medical 
classification; (ii) whether it is 
as likely as not that a current 
right knee disability resulted from 
right knee swelling and giving out 
in January 1943, sprained right knee 
in September 1944, or any other 
event in service from April 1942 to 
November 1945; and (iii) whether it 
is as likely as not that a current 
right knee disability resulted from 
right knee injury in an auto 
accident in 1950, removal of right 
knee medial cartilage and 
debridement in 1965, nineteen years 
of employment with Shell Oil Company 
that ended with disability 
retirement due to degenerative 
arthritis in October 1968, or any 
other post-service event.  Any 
opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


